                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                        (410) 962-7780



                                           March 4, 2020

 LETTER TO COUNSEL

         RE:     Vertellus Holdings LLC, et al. v. W. R. Grace & Co.-Conn.,
                 Civil No. SAG-18-3298

 Dear Counsel:

        This case was assigned to United States Magistrate Judge A. David Copperthite for
 discovery and related scheduling on October 1, 2019. W.R. Grace (“Grace”) filed an objection to
 two of Judge Copperthite’s Orders. See ECF 83, ECF 88. The Federal Rules of Civil Procedure
 provide:

         The district judge in a case must consider timely objections and modify or set aside
         any part of the order that is clearly erroneous or is contrary to law.

 Fed. R. Civ. P. 72(a). All parties agree that this standard governs the Court’s review of Judge
 Copperthite’s Orders. See ECF 92 at 6, ECF 100 at 4–5.

         The first Order under review, ECF 83, concerns the privileged nature of various documents.
 Grace has sought to compel Vertellus Holdings LLC (“Vertellus”) to provide a number of
 documents, while Vertellus maintains that these documents fall within either attorney-client
 privilege or work-product privilege. Vertellus provided affidavits in support of its contentions
 about the applicability of each privilege. On January 22, 2020, Judge Copperthite granted in part,
 and denied in part, Grace’s Motion to Compel, ECF 75. Importantly, Judge Copperthite conducted
 an in-camera review, and assessed the applicability of both privileges for each contested
 document. See, e.g., ECF 83 at 2 (explaining that documents 2 and 3 constitute privileged
 communications between Vertellus and counsel, and thus, are subject to attorney-client privilege);
 Id. (granting Motion to Compel with respect to emails in document 32). These findings apply the
 governing standards for privilege, and are neither clearly erroneous, nor contrary to law. See ECF
 83 at 1–2 (discussing precedent, such as Upjohn Co. v. United States, 449 U.S. 383 (1981) and
 Hickman v. Taylor, 329 U.S. 495 (1947)).

        The second Order under review, ECF 88, concerns Grace’s recent request for production
 of documents. This Court’s local rules limit parties to thirty requests for production. Loc. R. 104.1
 (D. Md. 2018). Both sides have already exceeded thirty requests. See ECF 100 (explaining that
 Vertellus served 49 requests and Grace served 54 requests). While parties may agree to exceed
 this amount, such an agreement does not indicate a willingness to respond to an unlimited number
 of requests. Moreover, as explained in Judge Copperthite’s Order, Grace’s current request is
 arguably repetitive with prior ones.
Vertellus Holdings LLC, et al. v. W.R. Grace & Co.-Conn.,
Civil No. SAG-18-3298
Mar. 4, 2020
Page 2


       Additionally, Grace raised a new argument, suggesting that it is entitled to 150 requests for
production, because Vertellus constitutes five distinct entities. See ECF 92 at 12. However, the
claims in this matter are not sufficiently “distinct to warrant the number of [requests for
production] posed by” Grace. See Alvarez v. Johns Hopkins Univ., 2019 WL 2210644, at *8 (D.
Md. May 21, 2019). Moreover, Grace has had the opportunity to seek documents related to
Vertellus’s bankruptcy since this litigation’s inception. Given the history of discovery between
these parties, and “[i]n light of the broad discretion given to a magistrate judge in the resolution of
nondispositive discovery disputes,” the Court overrules Grace’s objection.

       For the reasons set forth above, Grace’s Objection to Discover Orders 83 and 88, ECF 92,
is DENIED. Despite the informal nature of this letter, it should be flagged as an Opinion and
docketed as an Order.

                                                   Sincerely yours,

                                                               /s/

                                                   Stephanie A. Gallagher
                                                   United States District Judge




                                                  2
